DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 12/17/20, has been entered. Claims 2-3, 8-9, 11-13, 15, 18-19, and 21 are pending. Claims 1, 4-7, 10, 14, 16-17, and 20 are cancelled. Claims 2, 3, 8, 12, 18, and 21 are amended.

3.  As amended, claim 2 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8, 9, 11, 12, 13, and 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/21/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 08/04/20:
The rejection of claims 1 and 16-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, found on page 4, at paragraph 9, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1, 4, 16-17, 20 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Reguera et al. 2012 (US-20120053319-A1), found on page 9 at paragraph 12, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1, 16, 20 and 21 under 35 U.S.C. 102(a)(1) as being anticipated by Richter 2011 (Mutational Analysis of Geopilin Function in Geobacter sulfurreducens; Dissertation) as evidenced by Reguera et al. 2012 (US-20120053319-A1), found on page 10, at paragraph 13, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-4 and 16-21 under 35 U.S.C. 103 as being unpatentable over Richter 2011 (Mutational Analysis of Geopilin Function in Geobacter sulfurreducens; Dissertation) in view of Reguera et al. 2012 (US-20120053319-A1) and Reardon et al. 2013 (Journal of Biological Chemistry 288: 41: 29260-29266), found on page 12, at paragraph 17, is withdrawn in light of Applicant’s amendments thereto coupled to the persuasive argument regarding specifically modifying both F51 and Y57 with tryptophan (see Remarks, page 8).



EXAMINER’S AMENDMENT
5.  An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Eric Balicky on 02/25/21 (see Interview Summary, attached).  The application has been amended as follows: 

Claim 8. (Currently Amended) A method of making the electrically conductive pilus of claim 2, comprising the steps of: providing a microorganism capable of producing a pilus; modifying a DNA sequence of said microorganism by substituting a DNA sequence encoding for tryptophan the DNA sequence encoding the 

Claim 11. (Currently Amended) The method of making an electrically conductive pilus of claim 8, wherein substituting the DNA sequence encoding tryptophan 

Claim 12. (Currently Amended) A method of using the electrically conductive pilus of claim 2, comprising the steps of: providing a microorganism capable of producing a pilus; modifying a DNA sequence of the microorganism by substituting a DNA sequence for tryptophan for the sequence of another amino acid at the same location; 

Claim 15. (Currently Amended) The method of using an electrically conductive pilus of claim 12, wherein substituting the DNA sequence encoding tryptophan .

Allowable Subject Matter
7.  Claims 2-3, 8-9, 11-13, 15, 18-19, and 21 are allowed.

8.  The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest an electrically conductive pilus comprising a plurality of modified Geobacter sulfurreducens PilA monomers, wherein each modified PilA monomer comprises an amino acid sequence that differs from SEQ ID NO: 19 by the substitution of the amino acids at positions F51 and Y57 with tryptophan.

9.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


11.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645     

February 25, 2021